Citation Nr: 0316076	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  91-42 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In April 1992, September 
1994, and April 1998, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

During an August 1990 hearing, the veteran's treating 
psychiatrist testified that even if the veteran's proper 
psychiatric diagnosis was schizophrenia, it was etiologically 
linked to his service.  Service connection for schizophrenia 
was severed in a July 1975 rating decision.  If the veteran 
wishes to reopen a claim of entitlement to service connection 
for schizophrenia, he should file a claim with the RO or 
notify his representative to do so.


REMAND

In April 1998, the Board remanded this case for a new VA 
examination to be conducted by examiners who had not 
previously examined or treated the veteran.  Unfortunately, 
the July 1999 VA examination was conducted by examiners who 
had previously treated or examined the veteran.  (Compare 
July 1999 examination with the November 1993 VA compensation 
examination.)  As such, the RO has failed to comply with the 
instructions of the Board and the appellant's right to due 
process has been violated.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore, this case is REMANDED for the following action:

1.  The RO must schedule a VA psychiatric 
examination by a board of examiners that 
fully complies with the instructions set 
forth in the Board's April 1998 remand.  
Particular attention must be afforded to 
ensuring that the examiners who see the 
appellant have not previously treated or 
examined him.

2.  The RO should then ensure that all 
action necessary under the Veterans 
Claims Assistance Act of 2000 (VCAA) 
concerning the duty to notify and assist 
the appellant are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002).  This includes notification of the 
law, as well as particular compliance 
with the notice requirements as to what 
VA will do and what the appellant must 
do, as discussed in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should then readjudicate the 
appellant's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
?	



 

